713 N.W.2d 779 (2006)
475 Mich. 874
Odessa HALLMAN, Personal Representative of the Estate of Leonard Hallman, Jr., Deceased, Plaintiff-Appellant,
v.
HOLY CROSS HOSPITAL OF DETROIT, d/b/a St. John Northeast Community Hospital, Nadimpalli Raju, M.D., Community Case Management, and Essie L. Moore, MSW, Defendants-Appellees, and
Latham Adult Foster Care Home, L.L.C., Defendant.
Docket No. 130301. COA No. 262527.
Supreme Court of Michigan.
May 31, 2006.
On order of the Court, the application for leave to appeal the October 25, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the Court of Appeals judgment and REMAND this case to that court for reconsideration on the original record or, if filed, consideration of a motion to expand the record. The panel erred in allowing defendants to expand the record without *780 first having moved to do so. MCR 7.210(A)(1).
We do not retain jurisdiction.